Title: To James Madison from Gabriel Christie, 14 April 1802
From: Christie, Gabriel
To: Madison, James


Dear sir
London April 14th 1802
I wrote you on the 20th of last mounth by way of New York. But least some axcident should happen to my letter I am enduced to send this by way of Alexandria. In my last I informd you that I wished to decline the appointment of Consul at Canton for my Son and would wish him appointed Consul at Madera. Mr Pintard has left that place and I am told the duties are performd by a Mr Charles Alder an Irishman. This being the case and Knowing that the President has no wish to appoint any but American Citizens to office I am enduced to Solicit that appointment for my Son Charles Christie who I will answer for it will be found fully competent to the Task, it would greately oblige me if you would be so Kind as to Solicit the President on his behalf and endeavour to procure the appointment for him as soon as Possible. I shall consider my self under obligations for the favour, and have no doubt but I shall be gratify’d if it can be done with propriety. If it can be done, I will thank you to transmitt the appointment to me under cover to Captn Charles Christie at the East India Coffee House Cornhill London. And permitt me to request that should the application not be granted you will be so obliging as to advise me of it as early as Possible directed as above.
I mean to return to America in the fall. I wish I could sooner, I am mortify’d in the extreem at being obliged to remain amongst a People who hold my Country and Countrymen in so small estimation. If an american wishes to be respected in England he must deny his Country, and as I have always been one of those who take a pride in the acknowledgement I am some times treated in a manner not very greatefull to my feelings, the Government of this Country nay more the People of this Country hate America, their hatered proceeds from their fears that we shall er’e long become their rivals in every thing. We have nothing to expect from their Generosity altho some of our Public men would endeavour to pursuade me that they have every disposition to oblige us. I fear that there is more disposition in some of our People hear to oblige them than there is in them to oblige us, I feel pursuaded of this fact and cannot help expressing it, this is the conclusion I have drawn from my own observations and altho it’s possible I may err yet I am enclined to beleave them just.
I find amongst our Commissioners hear that Mr Pinkny is the most prominent Character, and that the buisness of the Board is chiefly transacted by him. I find also that he is the only man amongst them whoes wishes are not hostile to our Executive, the Minister and them affect to be satisfyd but I can see Vexsation and Chagreen abundently depicted in their countenances and sometimes in their conversation, great pains has been taken by some of Mr Pinknys friend⟨s⟩ in Maryland to make him declare Hostilities also against our Executive but they have failed, he is determined to judge for himself. He has told me that he has the utmost confidence in Mr Jeffersons Wisdom and entegrity. He is confident that the result of his administration will be found beneficial to our Country and unless he has just grounds to alter his opinion he holds himself bound to support his administration, therefore he has in a letter which I have seen a part of declined enlisting under the banners of the Maryland Anti Republican Juncto I am glad of it for he is an honest man, and we want the support of no others, he wishes much to return to america and tells me that if the British Commissioners can be made to attend to their duty that they will be able to close their Commission in twelve mounths from this time. Present my respectfull Compliments to our Worthy Chief Magistrate and beleave me Dear sir Your Obt sert
G Christie
 

   
   RC (DLC).


